 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    ANDRE L. REVIS,                                   Case No. 1:19-cv-00542-LJO-JDP
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS DENYING MOTION
12           v.                                         TO PROCEED IN FORMA PAUPERIS AND
                                                        REQUIRING PAYMENT OF FILING FEE IN
13    STUART SHERMAN, et al.,                           FULL WITHIN TWENTY-ONE DAYS
14                       Defendants.                    ECF No. 7
15

16

17          Plaintiff Andre L. Revis is a state prisoner proceeding without counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 6, 2019, the magistrate judge entered findings and recommendations,

21   recommending that plaintiff’s application to proceed in forma pauperis be denied. ECF No. 7.

22   Plaintiff filed timely objections on May 31, 2019. ECF No. 10. The objections do not, however,

23   provide legitimate grounds for rejecting the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and proper analysis.

27          Accordingly, IT IS ORDERED that:

28          1. The findings and recommendations issued by the magistrate judge on May 6, 2019,
                                                       1
 1              ECF No. 7, are adopted in full.

 2        2. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is denied.

 3        3. If plaintiff fails to pay the $400 filing fee in full within twenty-one days of this order,

 4              all pending motions will be terminated, and this action will be dismissed without

 5              prejudice.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     June 3, 2019                            /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
